Citation Nr: 0929920	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for a skin disability, 
claimed as a rash and swelling of the right lower extremity.  

5.  Entitlement to service connection for residuals of a 
right finger injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss, hypertension, an enlarged heart, a 
skin disability of the right lower extremity, and for the 
right index finger.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  In May 
2009, the Veteran, accompanied by his spouse, testified 
before the undersigned Veterans Law Judge, seated at the RO.  

Regarding the service connection claim for a finger 
disability, this issue was denied by the RO as entitlement to 
service connection for a disability of the right index 
finger.  However, at his May 2009 personal hearing, the 
Veteran testified that his claim was for a disability of the 
right fifth finger, not the index finger.  Additionally, his 
claim for a disability of the right lower extremity concerned 
a skin rash which also involved at times other areas of his 
body, but chiefly the lower extremities.  As such, the issues 
on appeal have been modified to reflect these clarifications 
by the Veteran as well as the holding of Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for several disabilities 
he has claimed were incurred during military service.  At his 
May 2009 personal hearing, he stated hearing loss was noted 
during a physical examination he took for General Motors (GM) 
shortly after service separation.  Thereafter, he was 
afforded regular medical check-ups as part of his employment 
with GM.  He retired from GM in approximately 1999.  Review 
of the claims file indicates the records associated with this 
treatment have not yet been obtained by VA or submitted by 
the Veteran.  Likewise, the Veteran also testified that he 
recently began seeing "Dr. Meli", a private cardiologist, 
for cardiovascular treatment.  These records also have not 
been requested nor obtained by VA.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  In the present case, the Board observes that the 
Veteran has provided VA neither with the authorization to 
obtain these private medical records, nor with the addresses 
of their present location.  Such information and 
authorization are required before these records may be 
obtained by VA.  In the alternative, the Veteran, having been 
put on notice regarding the pertinence of this evidence to 
his pending claims, may obtain and submit this evidence on 
his own behalf.  

Next, as noted above, the Veteran seeks service connection 
for a skin disability involving the lower extremities.  At 
his May 2009 personal hearing, the Veteran stated that he 
developed a sustained rash of the lower extremities while 
serving in the field in Vietnam.  The damp and unsanitary 
conditions of his service in the jungle led to a rash called 
"jungle rot" by the soldiers serving there, according to 
his testimony.  Review of his service treatment records 
indicates that on examination for service separation in 
September 1971, the Veteran was noted to have a recent 
history of a foot fungus.  Subsequent to service, the 
Veteran's medical treatment records confirm a current skin 
disorder.  A September 2003 VA clinical notation indicated a 
rash from the Veteran's hairline to his shoulders.  At his 
May 2009 hearing, the Veteran and his wife reported a 
recurrent skin rash since his return from service in Vietnam.  
He also introduced into the record color photographs of his 
lower extremities, demonstrating abnormalities on the skin of 
both legs.  Lay persons are competent to testify regarding 
symptomatology susceptible to lay observation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the 
Veteran's testimony regarding both his in-service skin 
disorder and recurrence of this symptomatology post-service 
is accepted as credible by the Board.  

As the Veteran has presented evidence suggesting an in-
service skin disability, a current skin disability, and 
recurrent symptomatology since service, additional VA 
development is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  In 
the present case, a VA medical examination and opinion 
statement regarding the etiology of any current skin 
disability is necessary to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
he provide written authorization and 
sufficient additional information for VA 
to obtain his private medical records from 
General Motors and Dr. Meli.  If he fails 
to respond, that fact must be noted for 
the record.  If he responds with the 
requested information, request such 
records from the sources identified.  If 
no such records are available, that fact 
must be noted for the record.  In the 
alternative, inform the Veteran that such 
evidence is potentially relevant to his 
claim, and he may obtain and submit it to 
VA on his own behalf.  

2.  Schedule the Veteran for a VA 
dermatological examination to determine 
the etiology of any current skin 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
pertinent findings should be reported.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any identified post-
service disability is causally related to 
the Veteran's active duty military 
service, to include service in Vietnam, 
with herbicide exposure presumed therein.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims as broadly as 
indicated in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

